Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
 Claims 1-3,7-9,11,14-15,17-18,22,25 are amended and claims 26-37 are added.  Claims 1-3,6-9,11,13-18,22-23,25-37 are pending.
Claim Rejections - 35 USC § 112
Claims 1-3,6-9,11,13-18,22-23,25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitation “ wherein the food item includes less than 1.6% of an added vegetable oil or fat” is not supported by the original disclosure.  Applicant points to the paragraph 22 of the instant specification.  However, paragraph 22 discloses the oil content of the mixture or suspension of the plant ingredient.  The oil content is not disclosed  for the food item.  In claim 18,  the range of “58-70% of the ground epidermis or peridermis from the at least one of a plant root, a plant tuber, a plant stem or a plant leaf or ground edible flower tissue”  is not supported.  Applicant points to paragraphs 181-182. The paragraphs refer to examples 1 and 2.  However, the examples do not disclose the range claimed.  It is unclear how the range is obtained from the values disclosed.  Also, the examples are only specific to potato skin.  The examples do not encompass all the general materials of plant root, plant tuber etc…  Claim 25 has the same problem as claim 1.  Claims 29,31 has the same problem as claim 18 with respect to the range.  
Claim Rejections - 35 USC § 103
Claims 1,9,11,13-18,22-23,28,33-35,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini ( 2010/0196552) in view of Chang ( 2015/0181917), Stubbs (5492704), McClements (2007/0082094), Di Domenico ( 2008/0268104) , Howse ( 2005/0008758) and Walter ( 5718931).
For claims 1,9,22-24,28,34 Giannini discloses fruit pieces coated with flavoring that can include natural, strawberry, blueberry, cranberry, banana etc….  The fruit pieces include bananas.  The fruit pieces are dried in an oven after coating with flavoring.  Giannini does not disclose added oil or fat. For claim 37, Giannini discloses the fruit pieces are packaged in a hermetically sealed container.  Thus, Giannini discloses a packaged food item. ( see paragraphs 0006,0013-0014,0019,0039,0037)
Giannini does not disclose coating comprising ground edible plant tissue comprising epidermis or peridermis from plant ingredient, binding agent comprising oligosaccharide, polysaccharide or combination thereof, and the amount of coating as in claim 1, the force and amount of coating as in claim 11, the coating ingredients as in claims 13-16, the size and in claim 17, the amount as in claim 18, the plant ingredient as in claim 33 and the amount of coating as in claim 35.
 Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.   The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise addition of at least one food additive selected from the group consisting of anticaking,emulsifier, flavoring, stabilizer, antioxidant etc.. The plant powder is used as seasoning powder. The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient. The plant tissue is not modified. The fruits and vegetables include plantain, potato , aloe vera, nopal, sweet potato and many other kinds as recited in paragraph 0033.   ( see paragraphs 0010,0016,0017,0020,0024).
 Stubbs disclose coated potato product.  Stubbs discloses an adhesive coating is formed on the surface of the potato pieces to help adhere a particulate onto the surface of the potato pieces.  The adhesive coating is formed by dry ingredients included in a dry mixture containing the separation particulates.  The adhesive includes a pregelatinized starch. ( see col. 2 line 61 through col. 3 line 12)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Walter discloses fabricated fruit pieces.  The pieces comprise a base coating of dried fruit in particulate form.  The amount of base coating in the fruit pieces ranges from about 1-75% of the dried simulated fruit pieces.  ( see col. 3 lines 15-21, col. 5 lines 26-33)
Giannini discloses to coating the fruit pieces with flavoring coating including fruits.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.  As shown in Walter, the amount of particulate coating on food substrates can vary wide ranging from about 1-75%.  It would have been obvious to one skilled in the art to follow the guideline of Walter and vary the amount according to the taste and flavor desired.  Applicant has not established any criticality with respect to the claimed amount as the instant specification discloses the amount of coating can also vary over a wide range.  It would have been obvious to one to apply a little amount or a large amount or any intermediate depending on the taste desired.  Generally, difference in concentration does not establish patentability in absence of showing of unexpected result or criticality.  Chang does not disclose the amount of plant particles in the powder seasoning.  However, it would have been obvious to one skilled in the art to determine the amount of plant particles depending on the nutrition and flavoring degree wanted from the plant powder.  Such amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Giannini in view of Chang discloses a coated fruit piece with ground plant tissue; thus, it is obvious the property as in claims  11 is present. Furthermore, the peak force can vary depending on the type of fruit and it would have been obvious to select any fruit as an obvious matter of taste preference. Chang discloses that other additives can be added to the plant seasoning powder including emulsifier.  The emulsifier claimed is known in the art as shown in McClements.  It would have obvious to use any known emulsifier such as the ones disclosed in McClements.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive as taught in Stubbs to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface. The adhesive disclosed in Stubbs is the same as the claimed binding agent.  While Stubbs discloses the use of modified starch to function as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. functions as binding agent.  It would have been obvious to one skilled in the art  to use modified cellulose as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose.  Chang discloses many different types of plant ingredient including nopal, aloe vera.  It would have been obvious to use any species of aloe vera and cactus as an obvious matter of preference.  Change disclose the use of vegetable skin or fruit skin which would comprise the epidermis or peridermis.
Claims 1-3,6-8,11,13,15, 16,17,18, 25-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stevens ( 5324534) in view of Chang ( 2015/0181917) , Daley ( 6149959) and Walter ( 5718931). 
For claims 1-3,6-7,13, 33 Stevens discloses a  coated  ingestible item and method of making the item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and flavoring particles dispersed in the liquid, coating the uncooked  slices with the particles dispersed in the marinade, removing the slices, drying the slices and cooking the slices.  The marinade includes a binder to keep fine particulate ingredients such as peppers, herbs, spices and bacon pieces in suspension.  For claims 1, 15, the binder can be a gum or  starch which are polysaccharide.   The slices are cut from potato; thus, the ingestible item is a vegetable.  The marinade mixture comprises 5-40% flavoring particles.   The vegetable is a root vegetable which is a potato.  ( see columns 1-2)
Stevens does not disclose the particles are ground edible plant tissue comprising epidermis or peridermis , the amount of coating and less than 1.6% oil or fat as recited in claims 1,25, the food item is cassava slice as in claim 8, the feature in claim 11 , the ingredient as in claim 16, the sizes in claim 17 , the amount as in claim 18, not including added oil or fat as in claim 28, the amount an size as in claims 29,31, the amount of coating and features as in claims 30-31, the plant material as in claim 33, the amount as in claims 35-36 and packaged food item as in claims 25, 37 .
Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant powder is used as seasoning powder.  The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient.  The plant tissue is not modified. The fruits and vegetables include plantain, potato,nopal, aloe vera and many other kinds as recited in paragraph 0033.  ( see paragraphs 0010,0016,0017,0020,0024).
Dayley discloses a process for preparing potato products such as potato chips, cottage fries and French fries. Dayley discloses that the potato slices can be cooked by frying, parfrying or baking. For baking, Dayley discloses the cooking apparatus can comprise an oven. Representative baking temperatures can be from about 315 to about 400 degrees F.( 157-204 degrees C)  ( see col. 2 lines 65-67, col. 7, lines 1-10)
Walter discloses fabricated fruit pieces.  The pieces comprise a base coating of dried fruit in particulate form.  The amount of base coating in the fruit pieces ranges from about 1-75% of the dried simulated fruit pieces.  ( see col. 3 lines 15-21, col. 5 lines 26-33)
Stevens discloses coating with particles suspended in a mixture.  The particles are flavoring particles.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder.  One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. For the amount of coating on the food pieces, it would have been within the skill of one in the art to determine amount of coating depending on the amount of particles added in the mixture and the flavoring intensity wanted in the product.  Such parameter can be determined through routine experimentation.  As shown in Walter, the amount of particulate coating on food substrates can vary wide ranging from about 1-75%.  It would have been obvious to one skilled in the art to follow the guideline of Walter and vary the amount according to the taste and flavor desired.  Applicant has not established any criticality with respect to the claimed amount as the instant specification discloses the amount of coating can also vary over a wide range.  It would have been obvious to one to apply a little amount or a large amount or any intermediate depending on the taste desired.  Generally, difference in concentration does not establish patentability in absence of showing of unexpected result or criticality. It would have been obvious to one skilled in the art to grind the plant ingredient to any particular sizes depending on the textural feel desired.  The optimum size can be determined by one skilled in the art through routine experimentation.  It would have been an obvious matter of choice to use cassava because it is also a tube vegetable and using alternative ingredient would have been well within the skill of one in the art.  For the characteristics in claims 11,30,32, Stevens in view of Chang discloses product having external coating of plant powder comprising the tissue as claimed.  Thus, it is obvious any property resulting from such coating will also be present in the prior art product. As shown in Dayley, both frying and baking are known technique for cooking potato slices.  It would have been obvious to one skilled in the art to bake the slices when desiring a baked product with no oil content.  Dayley discloses baking the potato slices in an oven at temperature ranging from 315-400 degrees F without adding any oil.  When the Stevens potato slices are subjected to baking as taught in Dayley, the potato slices do not have any added oil or fat.  The oil content disclosed in Stevens results from the frying.  One skilled in the art would have been motivated to use baking to form healthier no fat product.   Chang discloses many different types of plant ingredient including nopal, aloe vera.  It would have been obvious to use any species of aloe vera and cactus as an obvious matter of preference.  Chang disclose the use of vegetable skin or fruit skin which would comprise the epidermis or peridermis.  Chang does not disclose the amount of plant particle.   It would have been obvious to one skilled in the art to vary the amount of particulate flavoring in the mixture of plant ingredient depending on the flavoring intensity desired.  The optimum amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to package the product for commercial purpose.  It is notoriously well known in the art to package to product.  For instance, commercially available potato fries are packaged in bags.  Chang discloses the plant mixture emulsifier.  All the claimed emulsifiers are well known.  It would have been obvious to one skilled in the art to use a known ingredient for its art-recognized function.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Chang, Daley and Walter as applied to claims 1-3,6-8,11,13,15-18,25-37 above, and further in view of Howse (2005/0008758)
Stevens in view of Chang , Daley and Walter does not disclose modified cellulose as in claim 14.
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
It would have been obvious to one skilled in the art  to use modified cellulose taught in Howse as using an alternative ingredient to perform the same function.  

Claims 1-3,6-8,11,13-18,25-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenway ( 5952026) in view of Chang ( 2015/0181917),  Stubbs ( 5492704), McClemnets ( 2007/0082094) , Di Domenico ( 2008/0268104),  Howse ( 2005/0008758) and Walter ( 5718931).
For claims 1,2 and 25, Greenway discloses a food item comprising a core of potato slice and a coating.  The food item includes no added fat or oil and is baked in a microwave oven.  For claim 3, the vegetable is a tuber.  For claim 6, the tuber is potato.  For claim 7, the item is potato slice. For claim 13, Greenway discloses the coating is an aqueous solution of salt, flavorant, spices. For claims 26,28, the food item does not include added oil or fat.  For claim 34, the sliced vegetable is potato. ( see col. 2 line 35 through col. 3 line 30)
Greenway does not disclose the particle are ground edible plant tissue,binding agent comprising oligosaccharide or polysaccharide  and the amount of coating, as in claims 1,25, the binding agent as in claims 14,15, the ingredient as in claim 16, the cassava slice as in claim 8, the characteristics as in claim 11,30,32, the size as in claims 17,29,31, the amount of ground plant tissue as in claims 18, 29,31, the amount of coating as in claims 35-36, the plant material as in claim 33 and packaged food as in claim 37.
Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin. The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise addition of at least one food additive selected from the group consisting of anticaking,emulsifier, flavoring, stabilizer, antioxidant etc.. The plant powder is used as seasoning powder. The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient. The plant tissue is not modified. The fruits and vegetables include plantain, potato, nopal, aloe vera and many other kinds as recited in paragraph 0033 ( see paragraphs 0010,0016,0017,0020,0024).
Stubbs disclose coated potato product.  Stubbs discloses an adhesive coating is formed on the surface of the potato pieces to help adhere a particulate onto the surface of the potato pieces.  The adhesive coating is formed by dry ingredients included in a dry mixture containing the separation particulates.  The adhesive includes a pregelatinized starch. ( see col. 2 line 61 through col. 3 line 12)
Mcclements discloses coated food compositions.  The coating includes a food-grade polymeric component, food grade emulsifier and food grade particulate.  The emulsifier is as set forth in paragraph 0018 and the polymeric component includes modified cellulose, modified starch etc.. as set forth in paragraph 0019.  The emulsifiers and polymeric components can be used to enhance the stability of a food component to degradation ( e.g. oxidation etc… )  ( see paragraphs 0011-0012,0016,0018-0019,0030,0040)
Di Domenico discloses filled cheese product comprising cheese and binding agents such as modified starch, modified cellulose, gum, pectin etc… or a mixture thereof.  ( see paragraphs 0010-0015)
Howse discloses meat analogues.  Howse teaches to use binding agent such as modified cellulose, modified starch to bind the protein components.  The modified cellulose includes methylcellulose.  ( see paragraph 0025)
Walter discloses fabricated fruit pieces.  The pieces comprise a base coating of dried fruit in particulate form.  The amount of base coating in the fruit pieces ranges from about 1-75% of the dried simulated fruit pieces.  ( see col. 3 lines 15-21, col. 5 lines 26-33)
Greenway discloses to coating the potato slices with flavorant.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because the plant ingredient is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.   As shown in Walter, the amount of particulate coating on food substrates can vary wide ranging from about 1-75%.  It would have been obvious to one skilled in the art to follow the guideline of Walter and vary the amount according to the taste and flavor desired.  Applicant has not established any criticality with respect to the claimed amount as the instant specification discloses the amount of coating can also vary over a wide range.  It would have been obvious to one to apply a little amount or a large amount or any intermediate depending on the taste desired.  Generally, difference in concentration does not establish patentability in absence of showing of unexpected result or criticality.ng teaches the plant powder is used as seasoning powder.   It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Greenway in view of Chang discloses a coated vegetable piece with ground plant tissue; thus, it is obvious the property as in claims 11,30,32 is present. Chang discloses that other additives can be added to the plant seasoning powder.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive or binding agent as taught in Stubbs, Mcclements, Di Domenicao and Howse to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface.    Chang discloses that other additives can be added to the plant seasoning powder including emulsifier.  The emulsifier claimed is known in the art as shown in McClements.  It would have obvious to use any known emulsifier such as the ones disclosed in McClements.  While Stubbs discloses the use of modified starch to function as binding agent, it is known in the art as shown in Di Domenico and Howse that other ingredients including modified cellulose, modified starch, gum,pectin etc.. function as binding agent.  It would have been obvious to one skilled in the art  to use modified cellulose as using an alternative ingredient to perform the same function.  It would also have been obvious to use a mixture of binding ingredients because such usage is known as shown in the prior art.  One skilled in the art would have been motivated to use a mixture of binding ingredients to enhance the binding functionality.  The modified cellulose is known as shown in Howse.  It would have been obvious to one skilled in the art to use methyl cellulose as a known modified cellulose. Chang discloses many different types of plant ingredient including nopal, aloe vera.  It would have been obvious to use any species of aloe vera and cactus as an obvious matter of preference.  Change disclose the use of vegetable skin or fruit skin which would comprise the epidermis or peridermis.  It would have been obvious to one skilled in the art to vary amount of particles in the plant ingredient mixture depending on the flavoring and nutrition desired.  The optimum amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to package the product for commercial purpose.  It is notoriously well known in the art to package for food product.  For instance, potato chip is packaged in a bag.  It would have been obvious to one skilled in the art to determine the amount of plant particle in the seasoning powder in Chang depending on the intensity and taste wanted from the plant particles.  Such amount can readily be determined by one skilled in the art through routine experimentation.
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Chang does not teach the use of seasoning powder as coating.  This argument is not persuasive.  The Chang reference is not relied upon for teaching of a coating on food item.  Applicant does not argue the position taken in all of the rejections.  Chang teaches the ground plant particles can be used as seasoning powder.  Giannini teaches to coat the surface of fruit pieces with flavoring that includes plant ingredients such as strawberry, blueberry, green tea, garlic, pepper etc..  The seasoning powder in Chang provides flavoring.  One skilled in the art would have readily used the Chang seasoning to provide flavoring in the Giannini product to obtain a natural flavoring providing nutrition from plant ingredient.   The same position is taken with the rejection over Stevens and Greenway.  Both patents teach to add flavoring to the coating which then coated onto food substrates.  It would have been obvious to use the seasoning powder made of plant material disclosed in Chang as the flavoring in the coating material. 
Applicant further argues the amount of coating is not taught.  A new reference is added to show that the amount of coating claimed is obvious.  The examiner maintains her position that the amount of coating can readily be determined by one skilled in the art without under experimentation.  As shown in Walter, the amount of particulate coating on food substrates can vary wide ranging from about 1-75%.  It would have been obvious to one skilled in the art to follow the guideline of Walter and vary the amount according to the taste and flavor desired.  Applicant has not established any criticality with respect to the claimed amount as the instant specification discloses the amount of coating can also vary over a wide range.  It would have been obvious to one to apply a little amount or a large amount or any intermediate depending on the taste desired.  Generally, difference in concentration does not establish patentability in absence of showing of unexpected result or criticality.
The argument directed at the rejection over Stubbs as the primary reference is moot because the rejection is withdrawn.
Applicant also refers to the affidavit filed on 10/6/20.  The affidavit had already been considered and was not persuasive to overcome the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 22, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793